Citation Nr: 0122268	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 50 percent rating for PTSD.  


FINDINGS OF FACT

1.  The veteran works independently as a bricklayer when he 
is able to find work.  

2.  The veteran's mood is appropriate, and all associations 
are logical and goal-directed.  

3.  The veteran's attention and concentration are good, and 
his recent, remote, and immediate recall are intact.  

4.  The veteran's speech is logical, coherent, and without 
significant loosening of associations.  

5.  The veteran is oriented to person, place, time, date, and 
situation.  

7.  The veteran's PTSD symptoms do not manifest as 
hallucinations, delusions, suicidal ideation, impaired 
impulse control, or persistent danger of hurting self or 
others.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.2, 4.130, Diagnostic Code 9411 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1999 rating decision granted service connection and 
an initial 50 percent rating for PTSD since October 1997.  In 
December 1999, the veteran's representative filed an informal 
claim for an increased rating.  The January 2000 and August 
2000 rating decisions continued the 50 percent rating, and 
the veteran perfected a timely appeal of the January 2000 
rating decision.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In addition, VA recently promulgated new 
regulations implementing these statutory changes.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The RO 
obtained medical records from the identified health care 
providers.  The veteran received VA examinations and accepted 
an informal conference in lieu of a hearing.  The RO's 
January 1998 letter to the veteran, the January 1999, January 
2000, and August 2000 rating decisions, and the March 2000 
and April 2001 statements of the case informed the veteran of 
the evidence needed to substantiate his claim.  Since the 
veteran was informed of the evidence needed to substantiate 
his claim and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his psychiatric 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  The rating for a psychiatric 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10 (2001).  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

As a preliminary matter, the Board notes that the evidence 
raises questions as to whether the veteran's symptoms are 
primarily due to service-connected PTSD or nonservice-
connected personality disorders and alcohol abuse.  In August 
1997, two VA examiners noted that the veteran's score of 114 
exceeded the cut-off score of 107 on the Mississippi Scale of 
Combat-related PTSD and that individuals whose scores 
surpassed the cut-off were found to be correctly diagnosed 
with PTSD in 90 percent of the cases examined.  In June 1998, 
another VA examiner opined that the veteran's alcohol 
dependence was related to his PTSD if, as the veteran 
contends, he began to drink heavily in order to cope with 
anxiety from traumatic combat experiences.  In contrast, the 
February 2000 VA examiner questioned the previous diagnosis 
of PTSD because the veteran reported PTSD symptoms at 
induction into service and because he overreported the 
severity of symptoms on two post-service psychological tests.  
At the February 1969 induction examination, the veteran 
reported a history of frequent or terrifying nightmares, 
frequent trouble sleeping, depression or excessive worry, and 
excessive drinking habit, which the February 2000 VA examiner 
believes were all related to excessive drinking before 
service.  In addition, the results of two post-service 
psychological tests indicated that the veteran was 
malingering and greatly overreporting PTSD symptoms.  The 
February 2000 VA examiner stated that the principal diagnosis 
should have been alcohol dependence rather than PTSD.  In 
April 2000, a panel of three VA examiners agreed that the 
veteran suffered primarily from alcohol dependence, which 
exacerbated all of his other disabilities.  The panel opined 
that it was probable that the veteran's vulnerability to 
alcohol preceded his military service and had been 
exacerbated following his military service by experiences 
unrelated to the military.  The panel opined that the 
veteran's sleep problems and difficulties in coping with 
social relationships were also primarily due to personality 
characteristics that preceded military service.  The panel 
finally decided, however, that it was probable that the 
veteran's combat exposure exacerbated the veteran's 
vulnerabilities to the point of clinical significance.  
Although the veteran's reported symptoms were consistent with 
an anxiety disorder and his continued excessive use of 
alcohol considerably clouded his clinical picture, the panel 
of three VA examiners stated that it could not completely 
exclude PTSD as a diagnosis, if the veteran were given the 
benefit of the doubt.  

Since it is not possible to dissociate the disability due to 
service-connected PTSD from that due to nonservice-connected 
personality disorders and alcohol abuse, the Board will 
consider whether a rating in excess of 50 percent is 
warranted for the veteran's PTSD symptoms under the criteria 
of Diagnostic Code 9411 since December 1999, when the 
veteran's representative filed the informal claim for an 
increased rating.  

A rating higher than 50 percent is not warranted for the 
veteran's PTSD symptoms.  The schedular rating criteria for 
PTSD states that a 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

It is true that the veteran's PTSD symptoms manifest as 
occupational and social impairment with deficiencies in 
family relations and an inability to establish and maintain 
effective relationships.  The veteran separated several times 
from his wife before they were separated for the final time 
in 1997.  In April 2000, he reported that he preferred to be 
away from other people, and by August 2000, he admitted that 
he was alone a great deal.  A rating higher than 50 percent 
is not warranted because the veteran's occupational and 
social impairment is not total.  Since June 1998, the 
veteran's global assessment function score has gone no lower 
than 50.  In October 1999 and February 2000, the veteran 
reported that he still worked off and on as a bricklayer when 
he could find work, and in May 2000, he reported maintaining 
a close relationship with his children.  

A rating higher than 50 percent is not warranted because the 
veteran's PTSD symptoms do not manifest as gross impairment 
in thought processes and deficiencies in thinking or mood.  
Although he reported survivor guilt and social anxiety in 
February 2000, his mood was appropriate, all associations 
were logical and goal-directed, and his attention and 
concentration were good.  Other than limited insight and poor 
judgment in April 2000, no other cognitive impairment was 
present.  

The evidence shows that a rating higher than 50 percent is 
not warranted because the veteran's PTSD symptoms do not 
manifest as intermittently illogical, obscure, or irrelevant 
speech or gross impairment in communication.  There were no 
unusual verbalizations in February 2000.  Although mildly 
tangential at times in April 2000, the veteran's speech was 
logical, coherent, and without any significant loosening of 
associations.  Although his speech was noticeably slurred and 
his gestures and verbal expressions were awkward in May 2000, 
his speech was normal in July 2000.  

In addition, a rating higher than 50 percent is not warranted 
because the veteran's PTSD symptoms do not manifest as near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
Although the veteran reported having constant depression in 
February 2000, he reported in October 1999 and February 2000 
that he worked independently as a bricklayer when he was able 
to find work.  

The record reflects that a rating higher than 50 percent is 
not warranted because the veteran's PTSD symptoms do not 
manifest as spatial disorientation or disorientation as to 
time or place.  The veteran does not have spatial 
disorientation because, in March 2000, he reported that he 
was anxious inside closed spaces.  In February 2000 and April 
2000, examiners found that the veteran was oriented to 
person, place, time, date, and situation.  

Likewise, a rating higher than 50 percent is not warranted 
because the veteran's PTSD symptoms do not manifest as 
obsessional rituals that interfere with routine activities, 
intermittent inability to perform activities of daily living, 
or neglect of personal appearance and hygiene.  The veteran 
currently lives alone in a trailer and takes care of his own 
household, and there was no unusual behavior during a lengthy 
VA interview in February 2000.  Although the veteran was 
rather unkempt in April 2000, he appeared neatly dressed at a 
December 1999 VA appointment and appropriately dressed at 
February 2000 and May 2000 VA appointments.  

Findings from VA examinations show that a rating higher than 
50 percent is not warranted because the veteran's PTSD 
symptoms do not manifest as persistent delusions or 
hallucinations or grossly inappropriate behavior.  No 
psychotic symptoms were evident during the February 2000 and 
April 2000 VA examinations, and in April 2000, the veteran 
denied auditory, tactile, olfactory, or visual 
hallucinations.  There was no unusual behavior during a 
lengthy VA interview in February 2000, and the April 2000 
panel of VA examiners opined that the veteran was competent 
to manage his benefit payments.  

Moreover, a rating higher than 50 percent is not warranted 
because the veteran's PTSD symptoms do not manifest as memory 
loss for names of close relatives, own occupation, or own 
name.  Recent, remote, and immediate recall appeared to be 
intact in April 2000.  

Finally, a rating higher than 50 percent is not warranted 
because the medical evidence does not show suicidal ideation, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), or persistent danger of hurting 
self or others.  

For all these reasons, a rating no higher than 50 percent is 
warranted for the veteran's PTSD.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's PTSD symptoms alone markedly 
interfere with employment or cause frequent hospitalizations.  
Although the April 2000 panel of VA examiners noted that 
there was a relative lack of opportunities for bricklaying 
work in the area, the veteran reported in October 1999 and 
February 2000 that he worked off and on as a bricklayer when 
he was able to find work.  The record also shows no 
hospitalizations for treatment of the veteran's PTSD 
symptoms.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

